Exhibit 10

 

Compensation of Named Executive Officers

 

Our executive officers are at-will employees.  We do not have a written
employment contract with any of them.  We or the officer can terminate the
employment relationship at any time, for any reason, with or without cause.  For
2013, we have set the following officers’ annual salaries and expect to
contribute to their defined contribution profit sharing trust accounts, as
follows:

 

 

 

 

 

Estimated

 

 

 

 

 

Profit Sharing

 

 

 

2013

 

Trust Contribution

 

 

 

Salary

 

{1}

 

 

 

 

 

 

 

Karen Colonias
President and Chief Executive Officer

 

$

350,000

 

$

25,500

 

 

 

 

 

 

 

Thomas J Fitzmyers
Chairman of the Board

 

178,251

 

17,825

 

 

 

 

 

 

 

Phillip Terry Kingsfather
President and Chief Executive Officer of Simpson Strong-Tie Company Inc.

 

305,910

 

25,500

 

 

 

 

 

 

 

Michael J. Herbert
Vice President

 

270,000

 

25,500

 

 

 

 

 

 

 

Brian J. Magstadt
Chief Financial Officer, Treasurer and Secretary

 

231,750

 

23,175

 

 

 

 

 

 

 

Jeffrey E. Mackenzie
Vice President

 

176,534

 

17,653

 

 

--------------------------------------------------------------------------------

{1}     If we employ the officer on December 31, 2013, or if he or she is age
sixty or older, we will contribute to his or her profit sharing trust account
10% of his or her salary, with a contribution limit of $25,500 for 2013, plus a
pro rata share of forfeitures by other participants. The estimates in this table
assume that no forfeitures will occur. Of this 10%, a discretionary contribution
of 7% of his or her salary, if approved by our Board of Directors, will be paid
in 2014, and the 3% will be paid quarterly in the month following the last month
of each calendar quarter of 2013.

 

The 2013 salaries represent no increase for Karen Colonias or Phillip Terry
Kingsfather, a 3% increase for Brian J. Magstadt, a 4% increase for Jeffrey E.
Mackenzie, a 7.4% decrease for Michael J. Herbert and a 33.3% decrease for
Thomas J Fitzmyers from their 2012 salaries.

 

Each of our officers participates in our Executive Officer Cash Profit Sharing
Plan, which is designed to reward them with quarterly cash bonuses based on
operating profit for Simpson Strong-Tie Company Inc. less a return on assets, as
established by our Board of Directors.  For this purpose, we generally define
operating profit as:

 

Income from operations of Simpson Strong-Tie Company Inc.

 

Plus:

 

Stock compensation charges

 

 

Certain incentive compensation and commissions

 

 

Salaried pension contributions

 

 

Self-insured workers’ compensation costs

 

 

 

Equals:

 

Operating profit

 

Once we determine the operating profit, we subtract qualifying levels based on a
specified return on assets (also as established by our Board of Directors) to
determine the pool of profit available to our participating employees.  We
generally determine the return on assets as follows:

 

1

--------------------------------------------------------------------------------


 

Average assets of Simpson Strong-Tie Company Inc., net of specified liabilities,
for the 3 months ending on the last day of the second month of the quarter

 

Less:

 

Cash

 

 

Real estate

 

 

Acquired assets (excluding cash, real estate, goodwill and indefinite lived
intangible assets) based on tiered phase-in schedule

 

 

Goodwill and indefinite lived intangible assets

 

 

Self-Insured workers’ compensation reserves

 

 

 

Multiplied by:

 

Specified return percentage for Simpson Strong-Tie Company Inc.

 

 

 

Equals:

 

Qualifying level

 

Based on our operating profit for each of the 4 quarters of 2013, our officers
may receive payouts after our quarterly earnings are announced to the public.
Whether or not we pay amounts in any quarter under the Executive Officer Cash
Profit Sharing Plan does not affect our officers’ ability to earn amounts in any
other quarter. If the operating profit is lower or higher than the targeted
operating profit, the payouts will be correspondingly lower or higher, but we
generally do not make any payment when the operating profit for the quarter is
less than the qualifying level for the quarter.

 

For the full year 2013, the annual operating profit goals, qualifying levels and
targeted payouts for each of the following executive officers are as follows:

 

 

 

Operating

 

Qualifying

 

Targeted

 

 

 

Profit Goal

 

Level

 

Payout{1}

 

 

 

 

 

 

 

 

 

Karen Colonias

 

$

94,876,000

 

$

59,880,000

 

$

895,000

 

 

 

 

 

 

 

 

 

Thomas J Fitzmyers

 

94,876,000

 

59,880,000

 

246,000

 

 

 

 

 

 

 

 

 

Phillip Terry Kingsfather

 

94,876,000

 

59,880,000

 

722,000

 

 

 

 

 

 

 

 

 

Michael J. Herbert

 

94,876,000

 

59,880,000

 

268,000

 

 

 

 

 

 

 

 

 

Brian J. Magstadt

 

94,876,000

 

59,880,000

 

245,000

 

 

 

 

 

 

 

 

 

Jeffrey E. Mackenzie

 

94,876,000

 

59,880,000

 

163,000

 

 

--------------------------------------------------------------------------------

{1}     Amounts expected to be paid for the full year of 2013 if operating
profit goals established at the beginning of the year are met and qualifying
levels are as projected at the beginning of the year.

 

We use these parameters only to provide incentive to our officers and employees
who participate in our Executive Officer Cash Profit Sharing Plan and our Cash
Profit Sharing Plan.  You should not draw any inference whatsoever from these
parameters about our future financial performance.  You should not take these
parameters as projections or guidance of any kind.

 

2

--------------------------------------------------------------------------------


 

Each of our officers participates in our 2011 Incentive Plan.  Whether we grant
restricted stock units under our 2011 Incentive Plan each year depends on
whether we meet the applicable operating profit goal for the preceding year.  If
we do not achieve the applicable operating profit goal for a year, we do not
grant restricted stock units to the affected officers for that year.  If we
achieve our operating profit goals for 2013, computed as income from operations
plus stock compensation charges, certain incentive compensation and commissions,
salaried pension contributions and self-insured workers’ compensation costs, we
anticipate granting restricted stock units to the following executive officers
for the following numbers of shares of our common stock:

 

 

 

 

 

Restricted

 

 

 

Operating

 

Stock Unit

 

 

 

Profit Goal{1}

 

Award

 

 

 

 

 

 

 

Karen Colonias

 

$

94,876,000

 

18,300 shares

 

 

 

 

 

 

 

Phillip Terry Kingsfather

 

94,876,000

 

9,150 shares

 

 

 

 

 

 

 

Brian J. Magstadt

 

94,876,000

 

7,578 shares

 

 

 

 

 

 

 

Thomas J Fitzmyers

 

94,876,000

 

3,865 shares

 

 

 

 

 

 

 

Michael J. Herbert

 

94,876,000

 

1,720 shares

 

 

 

 

 

 

 

Jeffrey E. Mackenzie

 

94,876,000

 

1,720 shares

 

 

--------------------------------------------------------------------------------

{1}     The Operating Profit Goal relates to Simpson Strong-Tie Company Inc.  We
use these parameters only for the purposes stated above.  You should not draw
any inference whatsoever from these parameters about our future financial
performance.  You should not take these parameters as projections or guidance of
any kind.

 

The Compensation and Leadership Development Committee of our Board of Directors
also approved additional restricted stock unit awards and goals for Karen
Colonias, Phillip Terry Kingsfather and Brian J. Magstadt. These awards will be
based on performance against estimated sales of the products from our recent
strategic acquisitions of S&P Clever Reinforcement Company AG, S&P Clever
Reinforcement International AG, Fox Industries, Inc., Automatic Stamping, LLC
and Automatic Stamping Auxiliary Services, LLC (collectively, the “Recently
Acquired Businesses”). The number of restricted stock units may be increased or
decreased based on the percentage above or below estimated sales, but at least
75% of the sales goal must be reached for an award to be earned. The number of
potential restricted stock units earned and the goals for these individuals are
as follows:

 

 

 

Restricted Stock Unit Award

 

 

 

 

 

Phillip

 

 

 

 

 

Karen

 

Terry

 

Brian J.

 

Recently Acquired Businesses

 

Colonias

 

Kingsfather

 

Magstadt

 

 

 

 

 

 

 

 

 

75% of sales goal – $31,789,000

 

6,100 shares

 

3,050 shares

 

2,526 shares

 

100% of sales goal – $42,385,000

 

12,200 shares

 

6,100 shares

 

5,052 shares

 

150% of sales goal – $63,578,000

 

24,400 shares

 

12,200 shares

 

10,104 shares

 

 

We use these parameters only for the purposes stated above.  You should not draw
any inference whatsoever from these parameters about our future financial
performance.  You should not take these parameters as projections or guidance of
any kind.

 

The total number of restricted stock units earned by achieving both the
operating profit goal and the sales goal of the Recently Acquired Businesses may
be modified up or down by 10% based on a peer group comparison of total
shareholder return, including stock price appreciation and dividends paid. The
peer group consists of the following companies:

 

Illinois Tool Works

Fastenal Company

Gibralter Industries

Eagle Material Inc.

Masco Corporation

Trex Co. Inc.

USG Corporation

Stanley Black & Decker, Inc.

 

If the Company’s total shareholder return is below the peer group average, 90%
of the restricted stock units will be awarded, if it is at the peer group
average 100% of the restricted stock units will be awarded, and if it is above
the peer group average, 110% of the restricted stock units will be awarded.
Therefore, the maximum potential restricted stock units awards is 46,970 shares
for Karen Colonias, 23,485 shares for Phillip Terry Kingsfather and 19,450
shares for Brian J. Magstadt.

 

3

--------------------------------------------------------------------------------


 

Also on December 10, 2012, the Compensation and Leadership Development Committee
of our Board of Directors approved the additional grant of at least 1,250
restricted stock units to Mr. Herbert if we exceed our 2013 budgeted goal for
sales in the Asia/Pacific segment by 10%, to increase to a maximum of 2,500
shares if we exceed our 2013 budgeted goal for sales in the Asia/Pacific segment
by 15%, as follows:

 

 

 

Restricted

 

 

 

Stock Unit

 

Asia/Pacific

 

Award

 

 

 

 

 

110% of sales goal – $17,898,000

 

1,250 shares

 

115% of sales goal – $18,712,000

 

2,500 shares

 

 

We use these parameters only for the purposes stated above. You should not draw
any inference whatsoever from these parameters about our future financial
performance. You should not take these parameters as projections or guidance of
any kind.

 

After December 31, 2012, the Company will no longer hire an airplane for Thomas
J Fitzmyers, but will reimburse Mr. Fitzmyers for the cost of his travel on
commercial flights to and from our offices or when he travels on Company
business.

 

Compensation of Directors

 

We pay each of our directors whom we do not compensate as an officer or employee
—

 

·                  an annual retainer of $40,000,

·                  a fee of $2,000 for attending in person each meeting of our
Board of Directors or attending by telephone a meeting that is scheduled to be
held by telephone conference,

·                  a fee of $2,000 for attending in person each committee
meeting held on a day when our Board of Directors does not meet, whether or not
he or she is a member of the committee,

·                  a fee of $1,000 for each committee meeting he or she attends
in person on the same day as a meeting of our Board of Directors or another
committee, whether or not he or she is a member of the committee, and

·                  a fee of half the normal fee for each Board of Directors or
committee meeting he or she attends by telephone, unless it is scheduled to be
held by telephone conference.

 

We pay the Lead Independent Director an additional annual fee of $10,000. We pay
the Chair of the Audit Committee an additional annual fee of $8,000.  We pay the
Chair of each of the Compensation and Leadership Development Committee, the
Acquisition and Strategy Committee and the Governance and Nominating Committee
an additional annual fee of $4,000.  The annual retainer and the additional
annual fees for the Lead Independent Director and the Committee Chairs are not
prorated in the year that a director is appointed to the Board of Directors. We
reimburse outside directors for expenses that they incur in attending Board of
Directors and committee meetings and educational programs.  We pay each outside
director $3,000 per day and reimburse his or her expenses when he or she visits
our facilities to observe operations.

 

Each of our independent directors, whether newly appointed or continuing his or
her service, is eligible to receive 1,425 restricted stock units under our 2011
Incentive Plan for each year that we meet our annual operating profit goal. 
Newly appointed directors are eligible to receive the entire restricted stock
unit award as long as he or she served on the Board of Directors during the year
and the operating profit goal for that year was achieved. The operating profit
goal for awards for our independent directors is the same as the operating
profit goal for awards to our Named Executive Officers.

 

4

--------------------------------------------------------------------------------